 



Exhibit 10.34(c)
GameTech International, Inc.
1997 Incentive Stock Plan
Stock Option Agreement
     Unless otherwise defined herein, the terms defined in the 1997 Incentive
Stock Plan (the “Plan”) shall have the same defined meanings in this Stock
Option Agreement (this “Option Agreement”).
I. NOTICE OF STOCK OPTION GRANT

         
Name:
       
 
 
 
   
Address:
       
 
 
 
   

     The undersigned Optionee has been granted an Option to purchase Common
Stock of the Company, subject to the terms and conditions of the Plan and this
Option Agreement, as follows:

         
Date of Grant:
       
 
 
 
   
Vesting Commencement Date:
       
 
 
 
   
Exercise Price per Share:
  $
 
   
 
       
Total Number of Shares Granted:
       
 
 
 
   
Total Exercise Price:
  $
 
   
 
       
Type of Option:
       
 
                           Incentive Stock Option    
 
       
 
                           Nonstatutory Stock Option    

     Expiration Date: As provided in Section 3 of this Option Agreement.
Vesting Schedule: This Option shall be vested according to the following vesting
schedule:
25% of the Shares subject to the Option shall vest on the each of the first four
anniversaries of the Vesting Commencement Date so that the Option is fully
vested on the fourth anniversary of the Vesting Commencement Date, subject to
Optionee’s Continuous Service on such dates. In addition, this Option shall be
subject to vesting acceleration in the event of certain terminations of
employment in connection with a Change in Control pursuant to Section 2(c) of
the Option Agreement.
Exercise Schedule: To the extent vested, this Option shall be exercisable during
its term as provided in Section 3 of this Option Agreement.

 



--------------------------------------------------------------------------------



 



II. AGREEMENT
     1. Grant of Option. The Plan Administrator of the Company hereby grants to
the Optionee named in the Notice of Stock Option Grant (the “Optionee”), an
option (the “Option”) to purchase the number of Shares set forth in the Notice
of Stock Option Grant, at the exercise price per Share set forth in the Notice
of Stock Option Grant (the “Exercise Price”), and subject to the terms and
conditions of the Plan, which is incorporated herein by reference. Subject to
Section 10(e) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and this Option Agreement, the terms and conditions of
the Plan shall prevail. This Option shall be treated as a Nonstatutory Stock
Option, which does not qualify as an “incentive stock option” under Section 422
of the Code.
     2. Exercise of Option.
          (a) Right to Exercise. This Option shall be exercisable during its
term in accordance with the Vesting Schedule set out in the Notice of Stock
Option Grant and with the applicable provisions of the Plan and this Option
Agreement.
          (b) Method of Exercise. This Option shall be exercisable by delivery
of an exercise notice in the form attached as Exhibit A (the “Exercise Notice”)
which shall state the election to exercise the Option, the number of Shares with
respect to which the Option is being exercised, and such other representations
and agreements as may be required by the Company.
     No Shares shall be issued pursuant to the exercise of an Option unless such
issuance and such exercise comply with Applicable Laws. Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to the Optionee on the date on which the Option is exercised with respect to
such Shares.
     The Option shall be deemed exercised when the Company receives (i) written
or electronic notice of exercise (in accordance with this Option Agreement) from
the Optionee (or other person entitled to exercise the Option), and (ii) full
payment for the Shares with respect to which the Option is exercised, and
(iii) any other documents required by this Option Agreement or the Exercise
Notice. Full payment may consist of any consideration and method of payment
permitted by this Option Agreement. Shares issued upon exercise of an Option
shall be issued in the name of the Optionee or, if requested by the Optionee, in
the name of the Optionee and his or her spouse. Until the Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to the Shares,
notwithstanding the exercise of the Option. The Company shall issue (or cause to
be issued) such Shares promptly after the Option is exercised. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Shares are issued, except as provided in Section 10(c) of the Plan.
     Exercise of this Option in any manner shall result in a decrease in the
number of Shares thereafter available for sale under the Option, by the number
of Shares as to which the Option is exercised.

- 2 -



--------------------------------------------------------------------------------



 



          (c) Vesting Acceleration. If, within the period of time beginning two
(2) months prior and ending twelve (12) months after the consummation of a
Change in Control transaction, Optionee’s employment with the Company terminates
either as a result of (i) an involuntary termination by the Company other than
for Cause (as defined in the Plan) or (ii) a voluntary termination by Optionee
for Good Reason (as defined in the Plan), then this Option shall become vested
and exercisable as to one hundred percent (100%) of the unexercised outstanding
Shares subject to the Option.
     3. Term. Optionee may not exercise the Option before the commencement of
its term or after its term expires. During the term of the Option, Optionee may
only exercise the Option to the extent vested. The term of the Option commences
on the Date of Grant and expires upon the earliest of the following:
          (a) With respect to the unvested portion of the Option, upon
termination of Optionee’s Continuous Service;
          (b) With respect to the vested portion of the Option, sixty (60) days
after the termination of Optionee’s Continuous Service for any reason other than
Optionee’s Disability, death or termination for Cause;
          (c) With respect to the vested portion of the Option, immediately upon
the termination of Optionee’s Continuous Service for Cause;
          (d) With respect to the vested portion of the Option, twelve
(12) months after the termination of Optionee’s Continuous Service due to
Optionee’s Disability or death;
          (e) Immediately prior to the close of certain Corporate Transactions,
pursuant to Section 9(b) of the Plan; and
          (f) The day before the tenth (10th) anniversary of the Date of Grant.
     4. Method of Payment. Payment of the aggregate Exercise Price shall be by
any of the following, or a combination thereof, at the election of the Optionee:
          (a) cash or check;
          (b) in the discretion of the Company, determined at the time of
exercise, consideration received by the Company under a formal broker-assisted
stock option exercise program adopted by the Company in connection with the
Plan, if any;
          (c) in the discretion of the Company, determined at the time of
exercise, surrender of other Shares which, (i) in the case of Shares acquired
from the Company, either directly or indirectly, have been owned by the Optionee
for such length of time on the date of surrender as required under the financial
accounting rules to a void a compensation expense, and (ii) have a Fair Market
Value on the date of surrender equal to the aggregate Exercise Price of the
Exercised Shares; or
          (d) any combination of the foregoing methods.

- 3 -



--------------------------------------------------------------------------------



 



     5. Optionee’s Representations. In the event the Shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
at the time this Option is exercised, the Optionee shall, if required by the
Company, concurrently with the exercise of all or any portion of this Option,
deliver to the Company an investment representation statement in a form
satisfactory to the Company.
     6. Lock-Up Period. Optionee hereby agrees that Optionee shall not offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
Common Stock (or other securities) of the Company or enter into any swap,
hedging or other arrangement that transfers to another, in whole or in part, any
of the economic consequences of ownership of any Common Stock (or other
securities) of the Company held by Optionee (other than those included in the
registration) for a period specified by the representative of the underwriters
of Common Stock (or other securities) of the Company not to exceed ninety
(90) days following the effective date of any registration statement of the
Company filed under the Securities Act.
     Optionee agrees to execute and deliver such other agreements as may be
reasonably requested by the Company or the underwriter which are consistent with
the foregoing or which are necessary to give further effect thereto. In
addition, if requested by the Company or the representative of the underwriters
of Common Stock (or other securities) of the Company, Optionee shall provide,
within ten (10) days of such request, such information as may be required by the
Company or such representative in connection with the completion of any public
offering of the Company’s securities pursuant to a registration statement filed
under the Securities Act. The obligations described in this Section shall not
apply to a registration relating solely to employee benefit plans on Form S-1 or
Form S-8 or similar forms that may be promulgated in the future, or a
registration relating solely to a Commission Rule 145 transaction on Form S-4 or
similar forms that may be promulgated in the future. The Company may impose
stop-transfer instructions with respect to the shares of Common Stock (or other
securities) subject to the foregoing restriction until the end of said one
hundred eighty (180) day period. Optionee agrees that any transferee of the
Option or shares acquired pursuant to the Option shall be bound by this Section.
     7. Restrictions on Exercise. This Option may not be exercised until such
time as the Plan has been approved by the stockholders of the Company, or if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any Applicable
Law.
     8. Non-Transferability of Option. Unless otherwise expressly permitted by
the Plan Administrator in writing, this Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by Optionee. The terms of the
Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.

- 4 -



--------------------------------------------------------------------------------



 



     9. Withholding Tax Obligations. Optionee agrees to make appropriate
arrangements with the Company (or the Parent or Subsidiary employing or
retaining Optionee) for the satisfaction of all Federal, state, local and
foreign income and employment tax withholding requirements applicable to the
Option exercise. Optionee acknowledges and agrees that the Company may refuse to
honor the exercise and refuse to deliver Shares if such withholding amounts are
not delivered at the time of exercise.
     10. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Option Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee. This agreement is governed by the internal substantive laws but not
the choice of law rules of Nevada.
     11. No Guarantee of Continued Service. OPTIONEE ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (NOT THROUGH
THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES
HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL
NOT INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.
[The remainder of this page has been intentionally left blank.]

- 5 -



--------------------------------------------------------------------------------



 



     Optionee acknowledges receipt of a copy of the Plan and represents that he
or she is familiar with the terms and provisions thereof, and hereby accepts
this Option subject to all of the terms and provisions thereof. Optionee has
reviewed the Plan and this Option in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Option and fully
understands all provisions of the Option. Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Option. Optionee
further agrees to notify the Company upon any change in the residence address
indicated below.

     
Optionee
  GameTech International, Inc.
 
   
 
   
Signature
  By
 
   
 
   
Print Name
  Title
 
   
 
   
 
Residence Address
   

Signature Page of
Stock Option Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
GameTech International, Inc.
1997 Incentive Stock Plan
Exercise Notice
GameTech International, Inc.
900 Sandhill Road
Reno, Nevada 89521
     Attention:
     1. Exercise of Option. Effective as of today,                     , ___,
the undersigned (“Optionee”) hereby elects to exercise Optionee’s option to
purchase                      shares of the Common Stock (the “Shares”) of
GameTech International, Inc. (the “Company”) under and pursuant to the 1997
Incentive Stock Plan (the “Plan”) and the Stock Option Agreement dated
                    , ___ (the “Option Agreement”).
     2. Delivery of Payment. Optionee herewith delivers to the Company the full
purchase price of the Shares, as set forth in the Option Agreement, and any and
all withholding taxes due in connection with the exercise of the Option.
     3. Representations of Optionee. Optionee acknowledges that Optionee has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.
     4. Rights as Stockholder. Until the issuance of the Shares (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the Shares,
notwithstanding the exercise of the Option. The Shares shall be issued to the
Optionee as soon as practicable after the Option is exercised in accordance with
the Option Agreement. No adjustment shall be made for a dividend or other right
for which the record date is prior to the date of issuance except as provided in
Section 10(c) of the Plan.
     5. Tax Consultation. Optionee understands that Optionee may suffer adverse
tax consequences as a result of Optionee’s purchase or disposition of the
Shares. Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company for any tax advice.
     6. Interpretation. Any dispute regarding the interpretation of this
Exercise Notice shall be submitted by Optionee or by the Company forthwith to
the Administrator which shall review such dispute at its next regular meeting.
The resolution of such a dispute by the Administrator shall be final and binding
on all parties.

A-1



--------------------------------------------------------------------------------



 



     7. Governing Law; Severability. This Exercise Notice is governed by the
internal substantive laws but not the choice of law rules, of Nevada. In the
event that any provision hereof becomes or is declared by a court of competent
jurisdiction to be illegal, unenforceable or void, this Option Agreement will
continue in full force and effect.
     8. Entire Agreement. The Plan and Option Agreement are incorporated herein
by reference. This Exercise Notice, the Plan and the Option Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Optionee with respect to the subject matter hereof, and may not be
modified adversely to the Optionee’s interest except by means of a writing
signed by the Company and Optionee.
[The remainder of this page has been intentionally left blank.]

A-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Exercise Notice for
the Option Agreement on the respective dates set forth below.

     
Optionee
  GameTech International, Inc.
 
   
 
   
Signature
  By
 
   
 
   
Print Name
  Title
 
   
 
   
 
Residence Address
   
 
   
 
Date
   

Signature Page of
Stock Option Exercise Notice

 